1                                                     U.S. District Court Judge Richard A. Jones

2

3

4

5

6

7

8

9                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
10
                                        AT SEATTLE
11

12                                                  )
     CHRISTINA L. PICKETT,                          ) Case No. C18-5220-RAJ-JPD
13                                                  )
                         Plaintiff,                 ) Proposed AGREED ORDER RE EAJA
14                                                  ) FEES
     vs.                                            )
15
                                                    )
16                                                  )
     COMMISSIONER OF SOCIAL SECURITY,               )
17                                                  )
                         Defendant.                 )
18                                                  )
19
            Based upon the Stipulation of the parties, the Equal Access to Justice Act (EAJA),
20
     28 U.S.C. § 2412, and Plaintiff’s EAJA petition, it is hereby ORDERED that EAJA
21
     attorney’s fees of $6,068.16 are awarded to Plaintiff pursuant to Astrue v. Ratliff, 130 U.S.
22
     2521 (2010). If it is determined that Plaintiff’s EAJA fees are not subject to any offset
23

24   allowed under the Department of the Treasury’s Offset Program, then the check for EAJA

25   fees shall be made payable to JEANETTE LAFFOON, based upon Plaintiff’s assignment

      Proposed AGREED ORDER RE EAJA FEES                -              MADDOX & LAFFOON, P.S.
      Page 1                                                           410-A South Capitol Way
                                                                       Olympia, WA. 98501
                                                                       (360) 786-8276
1    of these amounts to Plaintiff’s attorney. Any check for EAJA fees shall be mailed to

2    Plaintiff’s counsel, JEANETTE LAFFOON, at 410-A South Capitol Way, Olympia, WA
3    98501.
4
           Dated this the 27th day of June, 2019.
5

6

7
                                                    A
                                                    The Honorable Richard A. Jones
8                                                   United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

      Proposed AGREED ORDER RE EAJA FEES              -             MADDOX & LAFFOON, P.S.
      Page 2                                                        410-A South Capitol Way
                                                                    Olympia, WA. 98501
                                                                    (360) 786-8276
